In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Richardson, J.), dated October 25, 2004, which denied his objections to an order of the same court (Borofsky, S.M.), dated September 21, 2004, which, after a hearing, dismissed his petition, without prejudice, for failure to state a cause of action.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objection to the order of the Support Magistrate. Contrary to the father’s contention, a court cannot reduce or annul child support arrears accrued before the making of an application to modify child support (see Family Ct Act § 451; Miller v Miller, 308 AD2d 541 [2003]; O’Connor v Curcio, 281 AD2d 100, 102 [2001]; Howfield v Howfield, 250 AD2d 573 [1998]; Matter of McCaffrey v McCaffrey, 134 AD2d 430, 431 [1987]). Cozier, J.P., S. Miller, Mastro and Rivera, JJ., concur.